             Case 2:17-cv-01655-TSZ Document 23 Filed 10/29/18 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       RYAN GRANT,
 8                           Plaintiff,
                                                       C17-1655 TSZ
 9          v.
                                                       MINUTE ORDER
10     JAMES DYMENT, et al.,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The parties’ stipulated motion to extend the discovery completion deadline,
14
   docket no. 22, is GRANTED as follows. The discovery completion deadline is
   EXTENDED from November 5, 2018, to Monday, November 26, 2018, solely for the
15
   purpose of conducting depositions. All other dates and deadlines set forth in the Minute
   Order Setting Trial Date and Related Dates, docket no. 7, remain in full force and effect.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 29th day of October, 2018.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
